Title: From George Washington to Comfort Sands, 30 April 1782
From: Washington, George
To: Sands, Comfort


                        
                            Sir
                            Head Quarters Newburgh April 30th 1782
                        
                        As the Contractors for supplying the Garrison of West Point &c. are to keep constantly on hand, a
                            sufficient quantity of the Articles composing a Ration, for one Months supply of such Posts falling under this Contract as
                            shall be pointed out to them, by the Secry at War or Commandg Officer &c. I must therefore request you will pay
                            the most pointed attention to the Requisition of Major Genl Heath on this subject as stated in his letter to you of the
                            6th of Febry last. I need not inform you, that the want of compliance might be attended with very serious consequences, I
                            am therefore persuaded you will constantly make such arrangements as will render any future application unnecessary. I am
                            Sir.

                    